FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D16-4324
                  _____________________________

ANDRE DESHON JENKINS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Jack Schemer, Judge.

                        November 30, 2018

M.K. THOMAS, J.

     Andre Deshon Jenkins was found guilty of second-degree
murder. A jury of his peers also concluded that during the
commission of the offense, he discharged a firearm causing death
or great bodily harm. In this direct appeal of his judgment and
sentence, Jenkins raises five issues. We affirm but write to address
his argument that the trial judge erred in denying his request for
a new trial.

     Jenkins asserts the trial court applied an incorrect standard
to his request for a new trial by using a sufficiency-of-the-evidence
analysis. The record does not support this contention. The trial
court need not use “magic words” when ruling on a motion for new
trial and the record must not indicate the trial judge applied the
wrong standard in ruling on the issues raised in the motion.
See Bell v. State, 248 So. 3d 208 (Fla. 1st DCA 2018). This Court
has reversed when the trial court “applied, or appeared to apply,
the wrong standard.” Id. at 209-10 (citing Palmer v. State, 196 So.
3d 1289 (Fla. 1st DCA 2016) (reversing after trial court applied a
sufficiency-of-the-evidence standard instead of weight-of-the-
evidence standard); Spear v. State, 860 So. 2d 1080 (Fla. 1st DCA
2003) (reversing because “the trial court's findings indicate that
the court may have applied” the incorrect standard)).

     “Motions for judgment of acquittal and motions for new trial
are decided under different standards.” Bell, 248 So. 3d at 209.
The former test reviews the sufficiency of the evidence, while the
latter “requires the trial court to weigh the evidence and determine
credibility just as a juror would.” Id. (citing Fergien v. State, 79 So.
3d 907, 908 (Fla. 1st DCA 2012).

     Here, the trial judge regarded Jenkins’s motion for new trial
as also raising argument for a judgment of acquittal. Because dual
arguments were raised in the pleading, the applicable standards
were weight-of-the-evidence and sufficiency- of-the-evidence,
respectively. While a portion of the trial judge’s oral rulings
encompassed the specific phrase “sufficiency of the evidence,” this
was during discussion of a Texas case in which sufficiency of the
evidence to convict was the sole issue. Gutierrez v. State, No. 04-
00674-CR, 2010 WL 3443209, at *2, *5 (Tex. Ct. App. Sept. 1,
2010). The record also confirms the trial judge meticulously
reviewed and commented on the evidence submitted at trial.
Having two distinct legal issues before him, the trial judge
correctly applied the evidentiary standards. As Jenkins has failed
to meet his burden to demonstrate error on appeal, we affirm.

    AFFIRMED.

ROWE and KELSEY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

                                   2
Andy Thomas, Public Defender, and Joanna A. Mauer, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.




                             3